Citation Nr: 1031063	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  10-15 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim to establish basic eligibility for legal entitlement to VA 
benefits, to include a onetime payment from the Filipino Veterans 
Equity Compensation Fund.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2009 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Philippines.  In that 
decision, the RO denied what it characterized as a claim for 
legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund.  The basis for the denial was the 
appellant's lack of basic eligibility for legal entitlement to VA 
benefits.  As this was the basis for a prior denial of the 
appellant's claim as discussed below, the Board will first 
address whether new and material evidence has been received to 
reopen a claim to establish basic eligibility for legal 
entitlement to VA benefits.  See Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996) (Board has a duty to address whether new 
and material evidence has been received subsequent to prior Board 
denial, regardless the RO's actions in this regard).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed August 2007 decision, the RO denied the 
appellant's claim to establish legal entitlement to VA benefits 
on the basis that the National Personnel Records Center has 
certified that the appellant did not have service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces

2.  Evidence added to record since the RO's August 2007 rating 
decision does not relate to an unestablished fact that is 
necessary to substantiate the claim of entitlement to eligibility 
for VA benefits and does not raise a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1.  The August 2007 rating decision that denied the Veteran's 
claim of entitlement to eligibility for VA benefits is final.  38 
U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been received to reopen the 
claim for entitlement to eligibility for VA benefits.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) 

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326.  

The VCAA revised VA's obligations insofar as notifying a claimant 
of the type of evidence needed to substantiate a claim - 
including apprising him of whose specific responsibility, his or 
VA's, it is for obtaining the supporting evidence, and giving him 
an opportunity to submit any relevant evidence in his possession.  
There is also a requirement that VCAA notice, to the extent 
possible, be provided prior to initially adjudicating the claim 
(in the interest of fairness), and that VA explain why, on 
occasions when this is not done, it is nonetheless nonprejudicial 
and therefore, at most, harmless error.  In order for the Court 
to be persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2004), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) ("Pelegrini II"); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

There are certain situations, however, when the VCAA does not 
apply.  The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law, and not the underlying facts 
or development of the facts are dispositive in a case, the VCAA 
can have no effect on the appeal.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. 
App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (VCAA not applicable where law, not factual evidence, is 
dispositive).  Moreover, VA's General Counsel has held that the 
notice and duty to assist provisions of the VCAA are not 
applicable to a claim, as here, where it cannot be substantiated 
because there is no legal basis for it, or because the undisputed 
facts render the claimant ineligible for the claimed benefit.  
See VAOPGCPREC 5-2004 (June 23, 2004).  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 
(2009).  The appellant has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  
Therefore, further discussion of the VCAA is not required.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  

Legal Criteria

New and Material Evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.156(a)).   As the current petition to reopen was 
received in February 2009, the new version of the regulation is 
applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new evidence 
is existing evidence not previously submitted to agency decision-
makers.  Material evidence is existing evidence that, by itself 
or when considered with the previous evidence of record, relates 
to a fact, not previously established, which is necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2009).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2005) (eliminating the 
concept of a well-grounded claim).

Where the new and material evidence consists of a supplemental 
report from the service department, received before or after the 
decision has become final, the former decision will be 
reconsidered.  38 C.F.R. § 3.156(c).

Eligibility for VA Benefits

In order to be eligible for benefits administered by the VA, the 
evidence must establish that the individual seeking benefits is a 
Veteran.  The term "Veteran" is defined in 38 U.S.C.A. § 101(2) 
as a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.

38 U.S.C.A. § 107(a) provides that service before July 1, 1946, 
in the organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in the 
service of the Armed Forces of the United States pursuant to the 
military order of the President dated July 26, 1941, including 
among such military forces organized guerrilla forces under 
commanders appointed, designated, or subsequently recognized by 
the Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, will not be 
deemed to have been active military, naval, or air service except 
for specified benefits including disability compensation benefits 
authorized by chapter 11, title 38, United States Code.  38 
U.S.C.A. § 107(a) (West 2002).  Under 38 C.F.R. § 3.40, certain 
service with the Commonwealth Army of the Philippines, with the 
Philippine Scouts, and guerilla service is included for VA 
benefits purposes.  These include service of persons enlisted 
under section 14, Public Law 190, 79th Congress (Act of October 
6, 1945).

Under 38 C.F.R. § 3.203(a), the VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department, if the evidence meets the following conditions: (1) 
The evidence is a document issued by the service department. A 
copy of an original document is acceptable if the copy is issued 
by the service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and exact 
copy of the document in the custodian's custody; and (2) the 
document contains needed information as to length, time and 
character of service; and (3) in the opinion of VA, the document 
is genuine and the information contained in it is accurate.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 38 C.F.R. § 
3.203(a), VA is required to request verification of service from 
the service department.  See 38 C.F.R. § 3.203(c).

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is a 
prerogative of the service department, and the VA has no 
authority to amend or change their decision. The Court has held 
that findings by a United States service department verifying or 
denying a person's service are binding and conclusive upon the 
VA. See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain Philippine 
veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund." American Recovery and Reinvestment Act 
§ 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments 
for eligible persons will be either in the amount of $9,000 for 
non-United States citizens, or $15,000 for United States 
citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall constitute 
a complete release of any claim against the United States by 
reason of [such] service ...." However, nothing in this act 
"prohibit[s] a person from receiving any benefit (including 
health care, survivor, or burial benefits) which the person would 
have been eligible to receive based on laws in effect as of the 
day before the date of the enactment of this Act."

Section 1002 (d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.  Section 1002(j)(2) of the law also provides that 
VA will administer its provisions in a manner consistent with VA 
law including the definitions in 38 U.S.C.A. § 101 except to the 
extent otherwise provided in the statute.

The above summaries of the law and regulations as to what service 
constitutes active service for purposes of establishing veteran 
status reflect that, in order to qualify for compensation under 
the Filipino Veterans Equity Compensation law, a claimant must 
meet requirements that are included in the requirements under the 
law and regulations in effect prior to passage of this law.  
Thus, in order to show entitlement to a onetime payment from the 
Filipino Veterans Equity Compensation Fund, a claimant must 
satisfy the criteria required for establishing basic eligibility 
for legal entitlement to VA benefits that were in effect at the 
time of the most recent prior denial of the appellant's claim.  
As the appellant has previously been denied compensation because 
he failed to satisfy the basic eligibility requirements for legal 
entitlement to VA benefits, his current claim must be treated as 
an application to reopen the decision regarding veteran status.

Analysis

The Veteran's claim of entitlement to eligibility for VA benefits 
was initially denied by the RO in an August 2007 rating decision.  
The rating decision was not appealed and, thus, it is final.  See 
38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim on 
its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the 
initial question before the Board remains whether new and 
material evidence has been presented to reopen the claim.

The August 2007 rating decision denied the appellant's claim of 
entitlement to eligibility for VA benefits on the basis that 
there was no evidence that the appellant's spouse had qualifying 
service as a member of the Commonwealth Army of the Philippines, 
including the recognized guerrillas, in service of the Armed 
Forces of the United States.  The RO relied upon a negative 
certification from the National Personnel Records Center (NPRC) 
dated October 1954, a December 1984 certification of military 
service from the Philippine Veterans Affairs Office, and a 
December 1984 certification of military service from the Ministry 
of National Defense, Armed Forces of the Philippines.

As stated above, in order to reopen a claim, evidence received 
must be both new and material.  Additional evidence received 
after the prior final denial was not of record at the time of the 
final RO decision.  The appellant submitted a July 2008 
Certification from the Armed Forces of the Philippines, a 
February 1946 Affidavit for Philippine Army Personnel, and a 
February 2009 written statement.  These documents were not of 
record at the time of the last final rating decision.  Thus, that 
evidence is considered "new."  

To be material, the evidence must relate to a fact not previously 
established that is necessary to substantiate the claim, and when 
viewed in the context of the record as a whole, must raise a 
reasonable possibility of substantiating the claim.  The basis 
for the RO's prior final denial was that there was no evidence of 
record demonstrating that the appellant had qualifying service 
for purposes of eligibility for VA benefits.  

The evidence submitted by the appellant does not demonstrate that 
the appellant had service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces; in this regard, the 
Board notes that the appellant has not submitted evidence that 
contradicted the service department's 1954 finding or otherwise 
showed the type of service necessary for VA benefits.  Likewise, 
the RO obtained a January 2010 certification from the NPRC, which 
does not contradict the service department's prior finding or 
show the type of service necessary for VA benefits.   As these 
documents are either duplicative or do not contradict, or even 
address, the service department finding of a lack of service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces, they are cumulative or redundant and do not relate to the 
basis of the RO's prior denial.  Consequently, new and material 
evidence has not been received to reopen the claim to establish 
basic eligibility for legal entitlement to VA benefits, to 
include a onetime payment from the Filipino Veterans Equity 
Compensation Fund.

The Board notes that the United States Court of Appeals for the 
Federal Circuit held in Capellan v. Peake, 539 F.3d 1373 (Fed. 
Cir. 2008) (in the context of a Dependency and Indemnity 
Compensation claim), that where service department certification 
of a veteran's active service is required, an appellant is 
entitled to submit and receive consideration of new evidence 
concerning such service by the relevant service department.  The 
Federal Circuit in Capellan held that it was a violation of VA's 
duty to assist not to request service department review of 
additional or new documents or evidence provided by an appellant 
concerning a Veteran's active service after the initial service 
department certification.  See Capellan, 539 F.3d at 1380-81.  
The Federal Circuit further held that "the correct interpretation 
of the governing statues and regulations requires that a 
claimant's new evidence be submitted and considered in connection 
with a request for 'verification of service from the service 
department' pursuant to 38 C.F.R. § 3.203(c)."  Id.  Here, 
however, the RO attempted to re-verify the Veteran's service, and 
in January 2010, the NPRC again provided a negative certification 
of service. 

For the foregoing reasons, the evidence received since the August 
2007 RO denial of the appellant's claim to establish basic 
eligibility for legal entitlement to VA benefits is not new and 
material as it does not relate to the service department's prior 
finding of lack of service entitling him to basic eligibility for 
legal entitlement to VA benefits.  Consequently, the application 
to reopen the previously denied claim for such eligibility, which 
would include eligibility for a onetime payment from the Filipino 
Veterans Equity Compensation Fund, must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

The application to reopen a claim to establish basic eligibility 
for legal entitlement to VA benefits, to include a onetime 
payment from the Filipino Veterans Equity Compensation Fund, is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


